In the first above-entitled proceeding, one to invalidate petitions designating respondents other than those constituting the Board of Elections and the Committee on Vacancies as candidates in the Republican Party Primary Election to be held on June 4, 1973 for the respective party positions of County Committeemen in certain Election Districts in Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, dated May 14, 1973, which dismissed the proceeding. We have also reviewed the superseding judgment of the same court, dated May 14, 1973, which is to the same effect as the judgment entered May 10, 1973. In the second above-entitled proceeding, one to validate petitions designating petitioners as candidates in the Republican Party Primary Election to be held on June 4, 1973 for nomination for the respective party positions of County Committeemen in certain Election Districts in Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 10, 1973, which dismissed the proceeding. We have also reviewed the superseding judgment of the same court; dated May 14, 1973, which is to the same effect as the judgment entered May 10, 1973. In the third above-entitled proceeding, one to invalidate petitions designating respondents other than those constituting the Board of Elections and the Committee on Vacancies as candidates in the Republican Party Primary Election to be held on June 4, 1973 for the respective party positions of County Committeemen in certain Election Districts in Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 10, 1973, which dismissed the proceeding. We have also reviewed the superseding judgment of the same court, dated May 14, 1973, which is to the same effect as- the judgment entered May 10, 1973. In the fourth above-entitled proceeding, one to invalidate petitions designating respondents other than those constituting the Board of Elections and the Committee on Vacancies as candidates in the Republican Party Primary Election to be held on June 4, 1973 for the respective party positions of County Committeemen in certain Election Districts in Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 10, 1973, which dismissed the proceeding. We have also reviewed the superseding judgment of the same court, dated May 14, 1973, which is to the same effect as the judgment entered May 10, 1973. Judgments in each of the four proceedings affirmed, without costs (see Matter of Squitieri v. Power, 25 N Y 2d 801; Matter of Constantino v. Cioffl, 286 N. Y. 681). Rabin, P. J., Martuseello, Shapiro and Gulotta, JJ., concur; Benjamin, J., dissents and votes to reverse all the judgments and to grant the petitions in all the proceedings with the following memorandum: The petitions were served in the manner prescribed by the order to show cause in the sound broad discretion granted by section 330 of the Election Law. The proceedings had already been instituted by service on the Board of Elections. The petitions were mailed within the *944time provided for by law. No prejudice sprang from their receipt in the mail on the following day.